Exhibit 10.37

 

QCR HOLDINGS, INC.

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made and entered into as of
January 9, 2019, by and between QCR Holdings, Inc. (the “Company”), Quad City
Bank and Trust Company  (the “Bank,” and together with the Company, the
“Employer”), and John Anderson (“Executive,” and together with the Employer, the
“Parties”).

RECITALS

A.          Executive is currently employed by the Bank, a subsidiary of the
Company, as President and Chief Executive Officer,  pursuant to that certain
employment agreement by and between Executive and the Bank dated October 30,
2009, as amended (the “Prior Agreement”).

B.          The Bank desires to continue to employ Executive as President and
Chief Executive Officer of the Bank and the Company desires to employ Executive
as Chief Deposit Officer of the Company pursuant to the terms of this Agreement.

C.          Executive desires to continue to be employed by the Bank as
President and Chief Executive Officer of the Bank and to be employed by the
Company as Chief Deposit Officer of the Company pursuant to the terms of this
Agreement.

D.          In consideration of the cancellation of the Prior Agreement and the
benefits and obligations contained herein, the Parties desire to enter into this
Agreement as of the Effective Date.

E.          The Parties have made commitments to each other on a variety of
important issues concerning Executive’s employment, including the performance
that will be expected of Executive, the compensation Executive will be paid, how
long and under what circumstances Executive will remain employed, and the
financial details relating to any decision that either the Employer or Executive
may make to terminate this Agreement.

AGREEMENTS

In consideration of the foregoing and the mutual promises and covenants of the
Parties set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, hereby expressly covenant and agree as
follows:

1.          Prior Agreement.  Except as provided in Sections 4(a),  4(b), and
4(c) below, the Prior Agreement shall continue in full force and effect until
the adjournment of the Company’s annual shareholder meeting in May 2019 (the
“Effective Date”). As of the adjournment of the Company’s annual shareholder
meeting on the Effective Date, this Agreement shall supersede and replace any
and all prior agreements respecting Executive’s employment by, or service to,
the Employer, as may from time to time have been made by and between the
Parties, whether or not in writing, including but not limited to the Prior
Agreement; provided, however, that any vested benefits due to Executive pursuant
to any pension plan, welfare benefit plan, or any other employee benefit plan
shall continue to be available to Executive subject to the terms and conditions
of the applicable plan as may be in effect from time to time.










2.          Employment Period. The Employer shall employ Executive, and
Executive shall be so employed, during the Employment Period in accordance with
the terms of this Agreement. The “Employment Period” shall be the period
beginning on the Effective Date and ending on December 31, 2021, unless sooner
terminated as provided herein. The Employment Period shall automatically be
extended for one (1) additional year beginning on January 1, 2022 and on each
January 1 thereafter, unless either Party notifies the other Party, by written
notice delivered no later than ninety (90) days prior to such January 1, that
the Employment Period shall not be extended for an additional year.
Notwithstanding any provision of this Agreement to the contrary, if a Change in
Control occurs during the Employment Period, this Agreement shall remain in
effect for the two (2) year period following the Change in Control and shall
then terminate.

3.          Duties. During the Employment Period, Executive shall devote
Executive’s full business time, energies and talents to serving as the President
and Chief Executive Officer of the Bank and Chief Deposit Officer of the
Company, at the direction of the Chief Executive Officer of the Company
(the “Chief Executive Officer”). Executive shall have such duties and
responsibilities as may be assigned to Executive from time to time by the Chief
Executive Officer, which duties and responsibilities shall be commensurate with
Executive’s position, shall perform all duties assigned to Executive faithfully
and efficiently, subject to the direction of the Chief Executive Officer, and
shall have such authorities and powers as are inherent to the undertakings
applicable to Executive’s position and necessary to carry out the
responsibilities and duties required of Executive hereunder. Executive shall
perform the duties required by this Agreement primarily at the Bank’s main
office location in Davenport, Iowa,  or such other location agreed to by the
Parties, unless the nature of such duties requires otherwise. Notwithstanding
the foregoing provisions of this Section 3, during the Employment Period,
Executive may devote reasonable time to activities other than those required
under this Agreement, including activities of a charitable, educational,
religious, or similar nature (including professional associations) to the extent
such activities do not, in the reasonable judgment of the Chief Executive
Officer, inhibit, prohibit, interfere with, or conflict with Executive’s duties
under this Agreement or conflict in any material way with the business of the
Employer or an Affiliate; provided, however, that Executive shall not serve on
the board of directors of any business (other than the Employer or an Affiliate)
or hold any other position with any business without receiving the prior written
consent of the Chief Executive Officer.

4.          Compensation and Benefits. Subject to the terms of this Agreement,
the Employer shall compensate Executive for Executive’s services as follows:

(a)         For the period commencing January 1, 2019 through the Effective Date
(the “Transition Period”) and continuing thereafter during the Employment
Period, while Executive is employed by the Employer, Executive shall be
compensated at an annual rate of two hundred fifty thousand dollars ($250,000)
(the “Annual Base Salary”), which shall be payable in accordance with the normal
payroll practices of the Employer then in effect. Beginning on January 1, 2020,
and on each anniversary of such date, Executive’s Annual Base Salary shall be
reviewed by the Board, and may be increased but not decreased.

(b)         For the Transition Period and continuing thereafter during the
Employment Period, while Executive is employed by the Employer, Executive shall
be eligible to receive performance-based annual incentive bonuses (each, the
“Incentive Bonus”) from the Employer for each fiscal year ending during the
Employment Period, subject at all times to the discretion of the Board. Any such
Incentive Bonus shall be paid to Executive within thirty (30) days of the
completion of the respective fiscal year audit by the Employer’s auditor, but in
no event later than two and one-half (2½) months after the close of each such
fiscal year. During the Transition Period and continuing during the Employment
Period, Executive’s aggregate target Incentive Bonus opportunity shall be at
least eighty percent (80%) of Annual Base Salary, fifty  percent (50%) of which
shall be targeted as cash and thirty percent (30%) of





-2-




which shall be targeted as equity under the Employer’s equity incentive programs
as may be in effect at the time (the “Target Bonus”), subject to such
performance objectives as determined by the Board from time to time.

(c)         As soon as reasonably practicable following the beginning of the
Transition Period, but no later than January 15, 2019, Executive shall receive
an award of restricted stock units (“RSUs”) with a grant date fair market value
of $200,000 as determined by the Board.  The RSUs shall vest in approximately
equal installments on January 1 in each of calendar years 2020 through 2025;
 provided, however, that fifty percent (50%) of the award shall also be subject
to a performance threshold, as determined by the Board. The RSUs shall be
subject to the terms and conditions of the Employer’s equity incentive programs
as may be in effect at the time.

(d)         Executive shall be eligible to defer a maximum of twenty five
thousand dollars ($25,000) under the Employer’s deferred compensation programs
or plans as may be in effect from time to time. The Employer shall provide a
matching contribution of one hundred percent (100%) for any such elective
deferral by Executive, up to a maximum matching contribution by the Employer of
ten thousand dollars ($10,000) per year.

(e)         Executive shall be eligible for short-term and long-term disability
coverage under the Employer’s short and long-term disability programs as may be
in effect during the Employment Period, in addition to Disability Benefit
Payments for the one (1) year period following the date of such Disability. The
Executive Committee of the Board of Directors of the Employer shall determine
whether and when Executive has incurred a Disability.

(f)         Executive shall be eligible to participate, subject to the terms
thereof, in all pension, welfare benefit, and incentive plans and programs of
the Employer, including such cash and deferred bonus programs and equity
incentive plans as may be in effect from time to time with respect to senior
executives employed by the Employer, on as favorable a basis as other similarly
situated senior executives. During the Employment Period, Executive and
Executive’s dependents, as the case may be, shall be eligible to participate,
subject to the terms thereof, in all pension and similar benefit plans
(including qualified, non-qualified, and supplemental plans) and all medical,
dental, vision, disability, group and executive life, accidental death and
travel accident insurance, and other similar welfare benefit plans and programs
of the Employer as may be in effect from time to time with respect to senior
executives employed by the Employer, on as favorable a basis as other similarly
situated senior executives.

(g)         Executive shall be entitled to accrue paid time off (“PTO”) at a
rate of no less than 244 hours of PTO per calendar year, subject to the
Employer’s PTO programs and policies, including the QCRH Sabbatical Program, as
may be in effect during the Employment Period.

(h)         Executive shall be eligible for perquisites and reimbursement of
reasonable business expenses subject to the Employer’s programs and policies as
may be in effect during the Employment Period.

5.          Rights upon Termination. Executive’s right to compensation and
benefits, if any, for periods after the Termination Date shall be determined in
accordance with this Section 5,  subject to Section 6:

(a)         Minimum Benefits. If the Termination Date occurs during the
Employment Period for any reason, Executive shall be entitled to the Minimum
Benefits in addition to any other benefits to which Executive may be entitled
under the following provisions of this Section 5. Any





-3-




benefits to be provided to Executive pursuant to this Section 5(a) shall be
provided within thirty (30) days after the Termination Date.

(b)         Termination for Disability. In the event of Executive’s Disability
during the Employment Period, Executive’s employment shall terminate on the last
day of the one (1) year period following the date of such Disability.

(c)         Termination for Cause, Death or Disability,  Nonrenewal, or
Voluntary Resignation. If the Termination Date occurs following the Effective
Date and prior to the end of the Employment Period and is a result of a
Termination for Cause, Executive’s death or Disability, or termination by
Executive other than for Good Reason, or if the Employment Period expires
because of nonrenewal by either Party, then, other than the Minimum Benefits,
Executive shall have no right to benefits under this Agreement (and the Employer
shall have no obligation to provide any such benefits) for periods after the
Termination Date.

(d)         Termination other than for Cause or Termination for Good Reason – No
Change in Control. If Executive’s employment with the Employer is subject to a
Termination other than during a Covered Period, then, in addition to the Minimum
Benefits, the Employer shall provide Executive the following benefits:

(i)        Commencing on the first Employer payroll date that occurs on or
following the sixtieth (60th) day following the Termination Date, Executive
shall receive the Severance Amount (less any amount described in
Section 5(d)(ii)), with such amount to be paid in twelve (12) substantially
equal monthly installments (subject to the remaining provisions of this
paragraph), with each successive payment being due on the next monthly payroll
date following the first installment, provided that any such monthly
installments that would have been paid in the sixty (60)-day period following
the Termination Date but for the Release requirement in Section 6 shall be paid
on the first Employer payroll date that occurs on or following the sixtieth
(60th) day following the Termination Date, and the number of remaining
substantially equal monthly installments to be made shall be reduced from twelve
(12) by any such “catch-up” payments that are made.

(ii)       To the extent any portion of the Severance Amount exceeds the “safe
harbor” amount described in Treasury Regulation § 1.409A-1(b)(9)(iii)(A),
Executive shall receive such portion of the Severance Amount that exceeds the
“safe harbor” amount in a single lump sum payment payable on the first Employer
payroll date that occurs on or following the sixtieth (60th) day following the
Termination Date (but in no event later than 2½ months following the end of the
year in which the Termination Date occurs).

(iii)      Executive (and Executive’s dependents, as may be applicable) shall be
entitled to the benefits described in Section 5(f).

(e)         Termination other than for Cause or Termination for Good Reason – In
connection with Change in Control. If Executive’s employment with the Employer
is subject to a Termination within a Covered Period, then, in addition to
Minimum Benefits, the Employer shall provide Executive the following benefits:

(i)        On the sixtieth (60th) day following the Termination Date, the
Employer shall pay Executive a lump sum payment in an amount equal to the
Severance Amount.

(ii)       Executive (and Executive’s dependents, as may be applicable) shall be
entitled to the benefits provided in Section 5(f).





-4-




(f)         Medical, Dental, and Vision Benefits.  If Executive’s employment
with the Employer is subject to a Termination, then, to the extent that
Executive or any of Executive’s dependents may be covered under the terms of any
medical, dental, or vision plans maintained for active employees of the Employer
or any Affiliate, the Employer shall provide Executive and those dependents with
coverage equivalent to the coverage received while Executive was employed with
the Employer for as long as Executive is eligible for and elects coverage under
the health care continuation rules of the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”). Executive will be required to pay the same
amount as Executive would pay if Executive continued in active employment with
the Employer during such period. Such coverage shall be provided only to the
extent that it does not result in any additional tax or other penalty being
imposed on the Employer or any Affiliate. The coverage under this Section 5(f)
may be procured directly by the Employer (or any Affiliate, if appropriate)
apart from and outside of the terms of the respective plans, provided that
Executive and Executive’s dependents comply with all of the terms of the
substitute medical, dental, or vision plans, and provided,  further, that the
cost to the Employer shall not exceed the cost for continued COBRA coverage. In
the event Executive or any of Executive’s dependents is or becomes eligible for
coverage under the terms of any other medical, dental, or vision plan of a
subsequent with plan benefits that are comparable to Employer (or any Affiliate)
plan benefits, the Employer’s obligations under this Section 5(f) shall cease
with respect to the eligible Executive and dependents. Executive and Executive’s
dependents must notify the Employer of any subsequent employment and eligibility
for such comparable coverage.

(g)         Other Benefits.  Executive’s rights following a termination of
employment with the Employer and its Affiliates for any reason with respect to
any benefits, incentives, or awards provided to Executive pursuant to the terms
of any plan, program, or arrangement sponsored or maintained by the Employer or
an Affiliate, whether tax-qualified or not, which are not specifically addressed
herein, shall be subject to the terms of such plan, program, or arrangement, and
this Agreement shall have no effect upon such terms except as specifically
provided herein.

(h)         Removal from any Boards and Positions.  Upon Executive’s termination
of employment for any reason under this Agreement, unless otherwise agreed in
writing between the Board and Executive, Executive shall be deemed to resign (i)
if a member, from the Board and board of directors of any Affiliate and any
other board to which Executive has been appointed or nominated by or on behalf
of the Employer, (ii) from each position with the Employer or any Affiliate,
including as an officer of the Employer, the Bank, or any of its Affiliates and
(iii) as a fiduciary of any employee benefit plan of the Employer.

6.          Release.  Notwithstanding any provision of this Agreement to the
contrary, no payments or benefits shall be owed to Executive under Section 5(d),
 5(e), or 5(f) unless Executive executes and delivers to the Employer a Release
within forty-five (45) days following the Termination Date, and any applicable
revocation period has expired prior to the sixtieth (60th) day following the
Termination Date.

7.          Code Section 280G.

(a)         Treatment of Parachute Payments. If any of the payments or benefits
received or to be received by Executive (including, without limitation, any
payment or benefits received in connection with a Change in Control or
Executive’s termination of employment, whether pursuant to the terms of this
Agreement or any other plan, arrangement or agreement, or otherwise) (all such
payments collectively referred to herein as the “280G Payments”) constitute
“parachute payments” within the meaning of Code Section 280G and would, but for
this Section 7, be subject to the excise tax imposed under Code Section 4999
(the “Excise Tax”), then prior to making the 280G Payments, a calculation shall
be made comparing (i) the Net Benefit (as defined below) to Executive of the
280G Payments after payment of the Excise Tax to (ii) the Net Benefit to
Executive if the 280G Payments are limited to the





-5-




extent necessary to avoid being subject to the Excise Tax. Only if the amount
calculated under (i) above is less than the amount under (ii) above will the
280G Payments be reduced to the minimum extent necessary to ensure that no
portion of the 280G Payments is subject to the Excise Tax. “Net Benefit” shall
mean the present value of the 280G Payments net of all federal, state, local,
foreign income, employment, and excise taxes. Any reduction made pursuant to
this Section 7 shall be made in a manner determined by the Company that is
consistent with the requirements of Code Section 409A.

(b)         Calculations and Determinations. All calculations and determinations
under this Section 7 shall be made by an independent accounting firm or
independent tax counsel appointed by the Employer (the “Tax Counsel”) whose
determinations shall be conclusive and binding on the Employer and Executive for
all purposes. For purposes of making the calculations and determinations
required by this Section 7, the Tax Counsel may rely on reasonable, good faith
assumptions and approximations concerning the application of Code Sections 280G
and 4999. The Employer and Executive shall furnish the Tax Counsel with such
information and documents as the Tax Counsel may reasonably request in order to
make its determinations under this Section 7. The Employer shall bear all costs
the Tax Counsel may reasonably incur in connection with its services.

8.          Restrictive Covenants.  Executive acknowledges that Executive has
been and will continue to be provided intimate knowledge of the business
practices, trade secrets, and other confidential and proprietary information of
the Employer and its Affiliates (including the Confidential Information), which,
if exploited by Executive, would seriously, adversely, and irreparably affect
the interests of the Employer and its Affiliates and the ability of each to
continue its business and therefore hereby agrees to be bound by the
restrictions contained in this Section 8 (the “Restrictive Covenants”).

(a)         Confidential Information.

(i)        Executive acknowledges that, during the course of Executive’s
employment with the Employer, Executive may produce and have access to
confidential and/or proprietary, non‑public information concerning the Employer
or its Affiliates, including marketing materials, financial, and other
information concerning customers and prospective customers, customer lists,
records, data, trade secrets, proprietary business information, pricing and
profitability information and policies, strategic planning, commitments, plans,
procedures, litigation, pending litigation, and other information not generally
available to the public (collectively, “Confidential Information”). Executive
shall not directly or indirectly use, disclose, copy, or make lists of
Confidential Information for the benefit of anyone other than the Employer,
either during or after Executive’s employment with the Employer, except to the
extent such disclosure is authorized in writing by the Employer, required by law
or any competent administrative agency or judicial authority, or otherwise as
reasonably necessary or appropriate in connection with the performance by
Executive of Executive’s duties hereunder. If Executive receives a subpoena or
other court order or is otherwise required by law to provide information to a
governmental authority or other person concerning the activities of the Employer
or any of its Affiliates, or Executive’s activities in connection with the
business of the Employer or any of its Affiliates, Executive shall immediately
notify the Employer of such subpoena, court order, or other requirement and
deliver forthwith to the Employer a copy thereof and any attachments and
non-privileged correspondence related thereto. Executive shall take reasonable
precautions to protect against the inadvertent disclosure of Confidential
Information. Executive shall abide by the Employer’s reasonable policies, as in
effect from time to time, respecting avoidance of interests conflicting with
those of the Employer and its Affiliates.

(ii)       Executive shall not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that (A)
is made (1) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney, and (2) solely for the purpose
of reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other





-6-




document filed in a lawsuit or other proceeding, if such filing is made under
seal. Accordingly, Executive has the right to disclose in confidence trade
secrets to federal, state, and local government officials, or to an attorney,
for the sole purpose of reporting or investigating a suspected violation of law.
Executive also has the right to disclose trade secrets in a document filed in a
lawsuit or other proceeding, but only if the filing is made under seal and
protected from public disclosure. Nothing in this Agreement is intended to
conflict with 18 U.S.C. § 1833(b) or create liability for disclosures of trade
secrets that are expressly allowed by 18 U.S.C. § 1833(b). Nothing in this
Agreement shall be construed to authorize, or limit liability for, an act that
is otherwise prohibited by law, such as the unlawful access of material by
unauthorized means.

(iii)      Nothing contained in this Section 8(a) shall limit Executive’s
ability to file a charge or complaint with any governmental, administrative, or
judicial agency (each, an “Agency”) pursuant to any applicable whistleblower
statute or program (each, a “Whistleblower Program”). Executive acknowledges
that this Section 8(a) does not limit (i) his ability to communicate, in
connection with a charge or complaint pursuant to any Whistleblower Program with
any Agency or otherwise participate in any investigation or proceeding that may
be conducted by such Agency, including providing documents or other information,
without notice to the Employer, or (ii) his right to receive an award for
information provided to such Agency pursuant to any Whistleblower Program.

(b)         Documents and Property.

(i)        All records, files, documents, and other materials or copies thereof
relating to the business of the Employer or its Affiliates that Executive
prepares, receives, or uses shall be and remain the sole property of the
Employer and, other than in connection with the performance by Executive of
Executive’s duties hereunder, shall not be removed from the premises of the
Employer or any of its Affiliates without the Employer’s prior written consent,
and shall be promptly returned to the Employer upon Executive’s termination of
employment for any reason, together with all copies (including copies or
recordings in electronic form), abstracts, notes, or reproductions of any kind
made from or about the records, files, documents, or other materials.

(ii)       Executive acknowledges that Executive’s access to and permission to
use the Employer’s and any Affiliate’s computer systems, networks, and
equipment, and all Employer and Affiliate information contained therein, is
restricted to legitimate business purposes on behalf of the Employer. Any other
access to or use of such systems, network, equipment, and information is without
authorization and is prohibited except that Executive may use an
Employer-provided computer for reasonable personal use in accordance with the
Employer’s technology use policy as in effect from time to time. The
restrictions contained in this Section 8(b) extend to any personal computers or
other electronic devices of Executive that are used for business purposes
relating to the Employer or any Affiliate. Executive shall not transfer any
Employer or Affiliate information to any personal computer or other electronic
device that is not otherwise used for any business purpose relating to the
Employer. Upon the termination of Executive’s employment with the Employer for
any reason, Executive’s authorization to access and permission to use the
Employer’s and any Affiliate’s computer systems, networks, and equipment, and
any Employer and Affiliate information contained therein, shall cease.

(c)         Non-Competition and Non-Solicitation.  The Parties have agreed that
the primary service area of the Employer’s operations and the Employer’s
subsidiary banks’ lending and deposit taking functions in which Executive will
actively participate extends to an area that encompasses a sixty (60) mile
radius from the main office location of each of the Employers’ subsidiary banks
as in existence immediately prior to the date on which Executive’s employment
terminates (the “Restrictive Area”). Therefore, as an essential ingredient of
and in consideration of this Agreement and Executive’s employment with the
Employer, Executive, during Executive’s employment with the Employer and for a





-7-




period of twenty-four (24) months immediately following the termination of
Executive’s employment for any reason (the “Restrictive Period”), whether such
termination occurs during the Employment Period or thereafter, shall not
directly or indirectly do any of the following:

(i)        Engage or invest in, own, manage, operate, finance, control,
participate in the ownership, management, operation or control of, be employed
by, associated with or in any manner connected with, serve as a director,
officer, or consultant to, lend Executive’s name or any similar name to, lend
Executive’s credit to or render services or advice to, in each case in the
capacity that Executive provided services to the Employer or any Affiliate, any
person, firm, partnership, corporation or trust that owns, operates or is in the
process of forming a bank, savings bank, savings and loan association, credit
union or similar financial institution (each, a “Financial Institution”) with an
office located, or to be located at an address identified in a filing with any
regulatory authority, within the Restrictive Area; provided, however, that the
ownership by Executive of shares of the capital stock of any Financial
Institution, which shares are listed on a securities exchange or quoted on the
National Association of Securities Dealers Automated Quotation System and which
do not represent more than one percent (1%) of the institution’s outstanding
capital stock, shall not violate any terms of this Agreement;

(ii)       Either for Executive or any Financial Institution: (A) induce or
attempt to induce any employee of the Employer or any of its Affiliates with
whom Executive had significant contact to leave the employ of the Employer or
any of its Affiliates; (B) in any way interfere with the relationship between
the Employer or any of its Affiliates and any employee of the Employer or any of
its Affiliates with whom Executive had significant contact; or (C) induce or
attempt to induce any customer, supplier, licensee, or business relation of the
Employer or any of its Affiliates with whom Executive had significant contact to
cease doing business with the Employer or any of its Affiliates or in any way
interfere with the relationship between the Employer or any of its Affiliates
and their respective customers, suppliers, licensees, or business relations with
whom Executive had significant contact;

(iii)      Either for Executive or any Financial Institution, solicit the
business of any person or entity known to Executive to be a customer of the
Employer or any of its Affiliates, where Executive had significant contact with
such person or entity, with respect to products, activities or services that
compete in whole or in part with the products, activities or services of the
Employer or any of its Affiliates; or

(iv)      Serve as the agent, broker, or representative of, or otherwise assist,
any person or entity in obtaining services or products from any Financial
Institution within the Restrictive Area, with respect to products, activities or
services that Executive devoted time to on behalf of the Employer or any of its
Affiliates and that compete in whole or in part with the products, activities or
services of the Employer or any of its Affiliates.

(d)         Works Made for Hire Provisions. The Parties acknowledge that all
work performed by Executive for the Employer or any of its Affiliates shall be
deemed a “work made for hire.” The Employer shall at all times own and have
exclusive right, title and interest in and to all Confidential Information and
Inventions, and the Employer shall retain the exclusive right to license, sell,
transfer and otherwise use and dispose of the same. Any and all enhancements of
the technology of the Employer or any of its Affiliates that are developed by
Executive shall be the exclusive property of the Employer. Executive hereby
assigns to the Employer any right, title and interest in and to all Inventions
that Executive may have, by law or equity, without additional consideration of
any kind whatsoever from the Employer or any of its Affiliates. Executive shall
execute and deliver any instruments or documents and do all other things
(including the giving of testimony) requested by the Employer (both during and
after the termination of Executive’s employment with the Employer) in order to
vest more fully in the Employer or any of its Affiliates all ownership rights in
the Inventions (including obtaining patent,





-8-




copyright or trademark protection therefor in the United States and/or foreign
countries). For purposes of this Section 8(d), “Inventions” shall mean all
systems, procedures, techniques, manuals, databases, plans, lists, inventions,
trade secrets, copyrights, patents, trademarks, discoveries, innovations,
concepts, ideas and software conceived, compiled or developed by Executive in
the course of Executive’s employment with the Employer or any of its Affiliates
and/or comprised, in whole or part, of Confidential Information. Notwithstanding
the foregoing sentence, Inventions shall not include: (i) any inventions
independently developed by Executive and not derived, in whole or part, from any
Confidential Information or (ii) any invention made by Executive prior to
Executive’s exposure to any Confidential Information.

(e)         Remedies for Breach of Restrictive Covenant.  Executive has reviewed
the provisions of this Agreement with legal counsel, or has been given adequate
opportunity to seek such counsel, and Executive acknowledges that the covenants
contained in this Section 8 are reasonable with respect to their duration,
geographical area and scope. Executive further acknowledges that the
restrictions contained in this Section 8 are reasonable and necessary for the
protection of the legitimate business interests of the Employer, that they
create no undue hardships, that any violation of these restrictions would cause
substantial injury to the Employer and such interests, and that such
restrictions were a material inducement to the Employer to enter into this
Agreement. In the event of any violation or threatened violation of these
restrictions, the Employer, in addition to and not in limitation of, any other
rights, remedies or damages available to the Employer under this Agreement or
otherwise at law or in equity, shall be entitled to preliminary and permanent
injunctive relief to prevent or restrain any such violation by Executive and any
and all persons directly or indirectly acting for or with Executive, as the case
may be.

(f)         Other Agreements. In the event of the existence of any other
agreement between the Parties that (a) is in effect during the Restrictive
Period, and (b) contains restrictive covenants that conflict with any of the
provisions of this Section 8, then the more restrictive of such provisions from
such agreements shall control for the period during which such agreements would
otherwise be in effect.

(g)         Valuation.  The Parties acknowledge and agree that the Restrictive
Covenants set forth in this Section 8  have value for the purposes of Code
Sections 280G and 4999. At the time of a Change in Control, the Employer shall
retain an independent third party to value the Restrictive Covenants for the
purpose of any calculations under those Sections.

9.          Notices. Notices and all other communications under this Agreement
shall be in writing and shall be deemed given when mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

If to the Employer:

QCR Holdings, Inc.
Attention: Chief Executive Officer
3351 7th Street
Moline, Illinois 61265

 

If to Executive: Executive’s address on file with the Employer

 

or to such other address as either Party may furnish to the other in writing,
except that notices of changes of address shall be effective only upon receipt.





-9-




10.        Applicable Law. All questions concerning the construction, validity
and interpretation of this Agreement and the performance of the obligations
imposed by this Agreement shall be governed by the internal laws of the State of
Iowa applicable to agreements made and wholly to be performed in such state
without regard to conflicts of law provisions of any jurisdiction.

11.        Mandatory Arbitration. Except as provided in Section 8, if any
dispute or controversy arises under or in connection with this Agreement, and
such dispute or controversy cannot be settled through negotiation, the Parties
shall first try in good faith to settle the dispute or controversy by mediation
administered by the American Arbitration Association under its Commercial
Mediation Procedures. If such mediation is not successful, the dispute or
controversy shall be settled exclusively by arbitration in accordance with the
rules of the American Arbitration Association then in effect. Judgment may be
entered on the arbitrator’s award in any court having jurisdiction.
Notwithstanding the foregoing, the Employer may resort to the Circuit Court of
Scott County, Iowa for injunctive and such other relief as may be available in
the event that the Employee engages in conduct, after termination of this
Agreement, that amounts to a violation of the Iowa Uniform Trade Secrets Act,
amounts to unlawful interference with the business expectations of the Employer
or its Affiliates, or violates the Restrictive Covenants contained herein. The
FDIC may appear at any arbitration hearing but any decision made thereunder
shall not be binding on the FDIC.

12.        Indemnification. The Employer shall indemnify Executive as follows:

(a)         Liability Insurance.  The Employer shall provide Executive
(including heirs, personal representatives, executors, and administrators) for
the Employment Period with coverage under a standard directors’ and officers’
liability insurance policy, at the Employer’s expense.

(b)         Indemnification.  The Employer shall hold harmless and indemnify
Executive (including heirs, personal representatives, executors, and
administrators) to the fullest extent permitted by law against all expense and
liabilities reasonably incurred by him in connection with or arising out of any
action, suit, or proceeding in which he may be involved by reason of his having
been an officer (whether or not he continues to be an officer at the time of
incurring such expenses or liabilities), such expenses and liabilities to
include, but not be limited to, judgments, court costs, and attorneys’ fees and
the cost of reasonable settlements.

(c)         Advance of Expenses.  In the event Executive becomes a party, or is
threated to be made a party, to any action, suit, or proceeding for which the
Employer has agreed to provide insurance coverage or indemnification under this
Section 12, the Employer shall, to the full extent permitted by law, advance all
expenses (including reasonable attorneys’ fees), judgments, fines, and amounts
paid in settlement (“Expenses”) incurred by Executive in connection with the
investigation, defense, settlement, or appeal of any threatened, pending, or
completed action, suit, or proceeding; provided, however, that Executive must
provide the Employer with a written undertaking from Executive (i) to reimburse
the Employer for all Expenses actually paid by the Employer to or on behalf of
Executive in the event it be determined that Executive is not entitled to
indemnification by the Employer for such Expenses, and (ii) to assign the
Employer all rights of Executive to indemnification, under any policy of
directors’ and officers’ liability insurance or otherwise, to the extent of the
amount of Expenses actually paid by the Employer to or on behalf of Executive.

13.        Payment of Legal Fees.  If after a Change in Control occurs it
appears to Executive that the Employer or its successor has failed to comply
with any obligations under this Agreement, the Employer irrevocably authorizes
Executive from time to time to retain counsel, at the expense of the Employer as
provided in this Section 13, to represent Executive in connection with
initiation or defense of any litigation or other legal action, whether by or
against the Employer or any director, officer,





-10-




stockholder, or other person affiliated with the Employer, in any jurisdiction.
The fees and expenses of counsel selected from time to time by Executive shall
be paid or reimbursed to Executive by the Employer on a regular, periodic basis
upon presentation by Executive of a statement or statements prepared by such
counsel in accordance with such counsel’s customary practices. The Employer’s
obligation to reimburse Executive for legal fees and any other agreement shall
not exceed two hundred fifty thousand dollars ($250,000) in the aggregate. The
Employer’s obligation to pay Executive’s legal fees shall be offset by any legal
fee reimbursement obligation the Employer may have to Executive under any other
agreement.

14.        Regulatory Suspension and Termination.

(a)         If the Executive is suspended from office and/or temporarily
prohibited from participating in the conduct of the Employer’s affairs by a
notice served under Section 8(e)(3) (12 U.S.C. § 1818(e)(3)) or 8(g) (12 U.S.C.
§ 1818(g)) of the Federal Deposit Insurance Act, as amended, the Employer’s
obligations under this Agreement shall be suspended as of the date of service,
unless stayed by appropriate proceedings. If the charges in the notice are
dismissed, the Employer shall (A) pay the Executive all of the compensation
withheld while the Agreement was suspended and (B) reinstate any of the
obligations, which were suspended.

(b)         If the Executive is removed and/or permanently prohibited from
participating in the conduct of the Employer’s affairs by an order issued under
Section 8(e) (12 U.S.C. § 1818(e)) or 8(g) (12 U.S.C. § 1818(g)) of the Federal
Deposit Insurance Act, as amended, all obligations of the Employer under this
Agreement shall terminate as of the effective date of the order, in accordance
with the provisions of Section 5.

(c)         If the Employer is in default as defined in Section 3(x) (12 U.S.C.
§ 1813(x)(1)) of the Federal Deposit Insurance Act, as amended, all obligations
of the Employer under this Agreement shall terminate as of the date of default,
in accordance with the provisions of Section 5.

(d)         All obligations of the Employer under this Agreement shall be
terminated in accordance with the provisions of Section 5, except to the extent
determined that continuation of the Agreement is necessary for the continued
operation of the institution by the Federal Deposit Insurance Corporation (the
“FDIC”), at the time the FDIC enters into an agreement to provide assistance to
or on behalf of the Employer under the authority contained in Section 13(c) (12
U.S.C. § 1823(c)) of the Federal Deposit Insurance Act, as amended, or when the
Employer is determined by the FDIC to be in an unsafe or unsound condition.

(e)         Any payments made to the Executive pursuant to this Agreement, or
otherwise, are subject to and conditioned upon Executive’s compliance with
Section 18(k) (12 U.S.C. § 1828(k)) of the Federal Deposit Insurance Act as
amended, and any regulations promulgated thereunder.

15.        Entire Agreement. This Agreement constitutes the entire agreement
between the Parties concerning the subject matter hereof, and supersedes all
prior negotiations, undertakings, agreements and arrangements with respect
thereto, whether written or oral, specifically including the Prior Employment
Agreement. The Parties acknowledge and agree that, by entering into this
Agreement, they are fully and finally settling any claim or right pursuant to
the Prior Employment Agreement and release each other from any obligation or
liability pursuant to the Prior Employment Agreement. If a court of competent
jurisdiction determines that any provision of this Agreement is invalid or
unenforceable, then the invalidity or unenforceability of that provision shall
not affect the validity or enforceability of any other provision of this
Agreement and all other provisions shall remain in full force and effect. The
various covenants and provisions of this Agreement are intended to be severable
and to constitute independent





-11-




and distinct binding obligations. Without limiting the generality of the
foregoing, if the scope of any covenant contained in this Agreement is too broad
to permit enforcement to its full extent, such covenant shall be enforced to the
maximum extent permitted by law, and such scope may be judicially modified
accordingly.

16.        Withholding of Taxes. The Employer may withhold from any benefits
payable under this Agreement all federal, state, city, and other taxes as may be
required pursuant to any law, governmental regulation or ruling.

17.        No Assignment. Executive’s rights to receive benefits under this
Agreement shall not be assignable or transferable whether by pledge, creation of
a security interest or otherwise, other than a transfer by will or by the laws
of descent or distribution. In the event of any attempted assignment or transfer
contrary to this Section 17, the Employer shall have no liability to pay any
amount so attempted to be assigned or transferred. This Agreement shall inure to
the benefit of and be enforceable by Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees, and legatees.

18.        Successors. This Agreement shall be binding upon and inure to the
benefit of the Employer, its successors, and assigns.

19.        Amendment. This Agreement may not be amended or modified except by
written agreement signed by the Parties.

20.        Code Section 409A.

(a)         This Agreement may be amended to the extent necessary (including
retroactively) by the Employer to avoid the application of taxes or interest
under Internal Revenue Code Section 409A, while maintaining to the maximum
extent practicable the original intent of this Agreement. If it is determined
that any payments or benefits due hereunder upon Executive’s termination of
employment are subject to Code Section 409A, no such payments or benefits shall
be payable unless such termination constitutes a “separation from service”
within the meaning of Code Section 409A. To the extent any reimbursements or
in-kind benefit payments under this Agreement are subject to Code Section 409A,
such reimbursements and in-kind benefit payments shall be made in accordance
with Treasury Regulation Section 1.409A-3(i)(1)(iv). This Section 20 shall not
be construed as a guarantee of any particular tax effect for Executive’s
benefits under this Agreement and the Employer does not guarantee that any such
benefits will satisfy the provisions of Code Section 409A or any other provision
of the Code.

(b)         Notwithstanding any provision of this Agreement to the contrary, if
Executive is determined to be a “specified employee” (as defined in Code Section
409A) as of the Termination Date, then the six (6)-month payment delay rule
under Code Section 409A shall apply as set forth therein. All delayed payments
shall be accumulated and paid in a lump-sum payment as of the first day of the
seventh month following the Termination Date (or, if earlier, as of Executive’s
death). Any portion of the benefits hereunder that were not otherwise due to be
paid during the six (6)-month period following the Termination Date shall be
paid to Executive in accordance with the payment schedule established herein.

21.        Definitions. As used in this Agreement, the terms defined in this
Section 21 have the meanings set forth below.

(a)         “Affiliate” means each company, corporation, partnership, Financial
Institution or other entity that, directly or indirectly, is controlled by,
controls, or is under common control with, the





-12-




Employer, where “control” means (i) the ownership of fifty-one percent (51%) or
more of the Voting Securities or other voting or equity interests of any
corporation, partnership, joint venture or other business entity or (ii) the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such corporation, partnership, joint
venture or other business entity.

(b)         “Average Annual Bonus” means the average of the three (3) most
recent annual Incentive Bonuses paid to Executive immediately preceding the
Disability Determination date.

(c)         “Base Compensation” means the amount equal to the sum of (i) the
greater of Executive’s then-current Annual Base Salary or Executive’s Annual
Base Salary as of the date one (1) day prior to the Change in Control, and (ii)
the amount of any cash Incentive Bonus paid (or payable) for the most recently
completed fiscal year of the Employer.

(d)         “Board” means the board of directors of the Employer.

(e)         “Change in Control” means:

(i)        the consummation of the acquisition by any “person” (as such term is
defined in Section 13(d) or 14(d) of the 1934 Act) of “beneficial ownership”
(within the meaning of Rule 13d-3 promulgated under the Securities Exchange Act
of 1934 (the “1934 Act”)) of thirty-three percent (33%) or more of the combined
voting power of the then outstanding Voting Securities of the Employer; or

(ii)       the individuals who, as of the Effective Date, are members of the
Board cease for any reason to constitute a majority of the Board, unless the
election, or nomination for election by the shareholders, of any new director
was approved by a vote of a majority of the Board, and such new director shall,
for purposes of this Agreement, be considered as a member of the Board; or

(iii)      the consummation by the Employer of: (A) a merger or consolidation if
the shareholders immediately before such merger or consolidation do not, as a
result of such merger or consolidation, own, directly or indirectly, more than
sixty-seven percent (67%) of the combined voting power of the then outstanding
Voting Securities of the entity resulting from such merger or consolidation in
substantially the same proportion as their ownership of the combined voting
power of the Voting Securities of the Employer outstanding immediately before
such merger or consolidation; or (B) a complete liquidation or dissolution or an
agreement for the sale or other disposition of all or substantially all of the
assets of the Employer.

Notwithstanding any provision in this definition to the contrary, a Change in
Control shall not be deemed to occur solely because thirty-three percent (33%)
or more of the combined voting power of the then outstanding securities of the
Employer are acquired by (A) a trustee or other fiduciary holding securities
under one (1) or more employee benefit plans maintained for employees of the
Employer or an Affiliate or (B) any corporation that, immediately prior to such
acquisition, is owned directly or indirectly by the shareholders in the same
proportion as their ownership of stock immediately prior to such acquisition.

Further notwithstanding any provision in this definition to the contrary, in the
event that any amount or benefit under this Agreement constitutes deferred
compensation and the settlement of or distribution of such amount or benefit is
to be triggered by a Change in Control, then such settlement or distribution
shall be subject to the event constituting the Change in Control also
constituting a “change in control event” under Code Section 409A.





-13-




(f)         “Covered Period” means the period beginning with the effective date
of a Change in Control and ending twenty-four (24) months after the Change in
Control.

(g)         “Disability” means that (i) Executive is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, or (ii)
Executive is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident or health plan covering employees of the Employer.

(h)         “Disability Benefit Payments” means monthly payments equal to a pro
rata portion of approximately sixty percent (60%) of the sum of Annual Base
Salary and Average Annual Bonus, less any amounts Executive receives under the
Employer’s short and long-term disability programs as may be in effect during
the Employment Period.

(i)          “Good Reason” means the occurrence of any one (1) of the following
events, unless Executive agrees in writing that such event shall not constitute
Good Reason:

(i)        an adverse change in the nature, scope or status of Executive’s
position, authorities or duties from those in effect in accordance with
Section 3 immediately following the Effective Date, or if applicable and
greater, immediately prior to the Covered Period;

(ii)       a reduction of ten percent (10%) or more in Executive’s Annual Base
Salary or Target Bonus (each as measured as of the Effective Date), or a
material reduction in Executive’s aggregate benefits or other compensation plans
as in effect immediately following the Effective Date, or if applicable and
greater, immediately prior to the Covered Period;

(iii)      relocation of Executive’s primary place of employment by more than
twenty-five (25) miles from Executive’s primary place of employment immediately
following the Effective Date or a requirement that Executive engage in travel
that is materially greater than immediately following the Effective Date;

(iv)      failure by an acquirer to assume this Agreement at the time of a
Change in Control; or

(v)       a material breach by the Employer of this Agreement.

Notwithstanding any provision in this definition to the contrary, prior to
Executive’s Termination for Good Reason, Executive must give the Employer
written notice of the existence of any condition set forth in clause (i) – (v)
immediately above within ninety (90) days of its initial existence and the
Employer shall have thirty (30) days from the date of such notice in which to
cure the condition giving rise to Good Reason, if curable. If, during such
thirty (30)-day period, the Employer cures the condition giving rise to Good
Reason, the condition shall not constitute Good Reason. Further notwithstanding
any provision in this definition to the contrary, in order to constitute a
Termination for Good Reason, such Termination must occur within twenty-four (24)
months of the initial existence of the applicable condition.

(j)         “Minimum Benefits” means, as applicable, the following:





-14-




(i)        Executive’s earned but unpaid Annual Base Salary for the period
ending on the Termination Date;

(ii)       Executive’s earned but unpaid Incentive Bonus, if any, for any
completed fiscal year preceding the Termination Date;

(iii)      Executive’s accrued but unpaid PTO for the period ending on the
Termination Date; and

(iv)      Executive’s accrued benefits pursuant to the express terms of any
employee benefit plan or as otherwise required by law.

(k)         “Release” means a general release and waiver substantially in the
form attached hereto as Exhibit A.

(l)          “Severance Amount” means

(i)        for any Termination other than during a Covered Period, an amount
equal to one hundred percent (100%) of Executive’s then-current Annual Base
Salary as of the respective Termination; or

(ii)       for a Termination during a Covered Period, an amount equal to two
hundred percent (200%) of Executive’s Base Compensation as of the respective
Termination.

(m)       “Termination” means termination of Executive’s employment with the
Employer following the Effective Date and prior to the end of the Employment
Period either:

(i)        by the Employer, other than a Termination for Cause or a termination
as a result of Executive’s death or Disability; or

(ii)       by Executive for Good Reason.

(n)         “Termination Date” means the date of termination of Executive’s
employment with the Employer.

(o)         “Termination for Cause” means only a termination of Executive’s
employment with the Employer as a result of:

(i)        Executive’s willful and continuing failure, that is not remedied
within twenty (20) days after receipt of written notice of such failure from the
Employer, to perform Executive’s obligations hereunder;

(ii)       Executive’s conviction of, or the pleading of nolo contendere to, a
crime of embezzlement or fraud or a felony under the laws of the United States
or any state thereof;

(iii)      Executive’s breach of fiduciary responsibility; or

(iv)      an act of dishonesty by Executive that is materially injurious to the
Employer.

Any determination of a Termination for Cause under this Agreement shall be made
by resolution adopted by at least a two-thirds (2/3) vote of the Board at a
meeting called and held for that





-15-




purpose. Executive shall be provided with reasonable notice of such meeting and
shall be given the opportunity to be heard, with the presence of counsel, prior
to such vote being taken by the Board.

(p)         “Voting Securities” means any securities that ordinarily possess the
power to vote in the election of directors without the happening of any
precondition or contingency.

22.        Survival. The provisions of Sections 6,  8 and 12 shall survive the
termination of this Agreement.

[Signature page follows]





-16-




IN WITNESS WHEREOF,  the Parties have executed this Agreement as of January 9,
2019.

QCR HOLDINGS, INC.

 

JOHN ANDERSON

 

 

 

 

 

 

By:

/s/ Douglas M. Hultquist

    

/s/ John Anderson

 

Douglas M. Hultquist

 

 

 

Chief Executive Officer

 

 

 

 

 

QUAD CITY BANK AND TRUST COMPANY

 

 

 

 

 

 

 

 

By:

/s/ Douglas M. Hultquist

 

 

 

Douglas M. Hultquist

 

 

 

QCR Holdings, Inc., Chief Executive Officer

 

 

 





-17-




EXHIBIT A

RELEASE AND WAIVER OF CLAIMS

This Release and Waiver of Claims (“Agreement”) is made and entered into by and
between QCR Holdings, Inc. (the  “Company”), Quad City Bank and Trust Company
(the “Bank,” and together with the Company, the “Employer”), and
[______________] (“Executive,” and together with the Employer, the “Parties”).

RECITALS

A.          The Parties desire to settle fully and amicably all issues between
them, including any issues arising out of Executive’s employment with the
Employer and the termination of that employment.

B.          Executive and the Employer are parties to that certain Employment
Agreement, made and entered into [_______________], as amended (the “Employment
Agreement”).

AGREEMENTS

For and in consideration of the mutual promises contained herein, and for other
good and sufficient consideration, the receipt of which is hereby acknowledged,
the Parties, intending to be legally bound, hereby agree as follows:

1.          Termination of Employment. Executive’s employment with the Employer
shall be terminated effective as of the close of business on [_______________]
(the “Termination Date”).

2.          Compensation and Benefits. Subject to the terms of this Agreement,
the Employer shall compensate Executive under this Agreement as follows
(collectively, the “Severance Payments”):

(a)         Severance Amount. [_______________].

(b)         Accrued Salary and Paid Time Off. Executive shall be entitled to a
lump sum payment in an amount equal to Executive’s earned but unpaid annual base
salary and accrued but unused paid time off for the period ending on the
Termination Date, with such payment to be made on the first payroll date
following the Termination Date.

(c)         COBRA Benefits. Executive and Executive’s qualified beneficiaries,
as applicable, shall be entitled to continuation of group health coverage
following the Termination Date under the Employer’s group health plan, to the
extent required under the Consolidated Omnibus Budget Reconciliation Act of
1986, with Executive required to pay the same amount as Executive would pay if
Executive continued in employment with the Employer during such period as
described in Section 5(f) of the Employment Agreement.

(d)         Executive Acknowledgement. Executive acknowledges that, subject to
fulfillment of all obligations provided for herein, Executive has been fully
compensated by the Employer, including under all applicable laws, and that
nothing further is owed to Executive with respect to wages, bonuses, severance,
other compensation, or benefits. Executive further acknowledges that the
Severance Payments (other than (b) and (c) immediately above) are consideration
for Executive’s promises contained in this Agreement, and that the Severance
Payments are above and beyond any wages, bonuses, severance, other compensation,
or benefits to which Executive is entitled from the Employer under the terms of
Executive’s employment or under any other contract or law that Executive would
be entitled to absent execution of this Agreement.





-18-




(e)         Withholding. The Severance Payments shall be subject to all taxes
and other payroll deductions required by law.

3.          Termination of Benefits. Except as provided in Section 2 above or as
may be required by law, Executive’s participation in all employee benefit
(pension and welfare) and compensation plans of the Employer shall cease as of
the Termination Date. Nothing contained herein shall limit or otherwise impair
Executive’s right to receive pension or similar benefit payments that are vested
as of the Termination Date under any applicable tax-qualified pension or other
plans, pursuant to the terms of the applicable plan.

4.          Release of Claims and Waiver of Rights. Executive, on Executive’s
own behalf and that of Executive’s heirs, executors, attorneys, administrators,
successors, and assigns, fully and forever releases and discharges the Employer,
its predecessors, successors, parents, subsidiaries, affiliates, and assigns,
and its and their directors, officers, trustees, employees, agents, and
shareholders, both in their individual and official capacities, and the current
and former trustees and administrators of each retirement and other benefit plan
applicable to the employees and former employees of the Employer, both in their
official and individual capacities (the “Releasees”), from all liability,
claims, demands, actions, and causes of action Executive now has, may have had,
or may ever have, whether currently known or unknown, relating to acts or
omissions as of or prior to Executive’s execution of this Agreement (the
“Release and Waiver”), including liability, claims, demands, actions, and causes
of action:

(a)         Relating to Executive’s employment or other association with the
Employer, or the termination of such employment;

(b)         Relating to wages, bonuses, other compensation, or benefits;

(c)         Relating to any employment or change in control contract;

(d)         Relating to any employment law, including

(i)          The United States and State of Iowa Constitutions,

(ii)         The Iowa Civil Rights Act of 1965,

(iii)        The Iowa Wage Payment Collection Law,

(iv)        The Civil Rights Act of 1964,

(v)         The Civil Rights Act of 1991,

(vi)        The Equal Pay Act,

(vii)       The Employee Retirement Income Security Act of 1974,

(viii)      The Age Discrimination in Employment Act (the “ADEA”),

(ix)        The Older Workers Benefit Protection Act,

(x)         The Worker Adjustment and Retraining Notification Act,

(xi)        The Americans with Disabilities Act,

(xii)       The Family and Medical Leave Act,

(xiii)      The Occupational Safety and Health Act,

(xiv)      The Fair Labor Standards Act,

(xv)       The National Labor Relations Act,

(xvi)      The Genetic Information Nondiscrimination Act,

(xvii)     The Rehabilitation Act,

(xviii)    The Fair Credit Reporting Act,

(xix)      Executive Order 11246,

(xx)       Executive Order 11141, and

(xxi)      Each other federal, state, and local statute, ordinance, and
regulation relating to employment;

(e)         Relating to any right of payment for disability;

(f)         Relating to any statutory or contractual right of payment; and

(g)         For relief on the basis of any alleged tort or breach of contract
under the common law of the State of Iowa or any other state, including
defamation, intentional or negligent infliction of





-19-




emotional distress, breach of the covenant of good faith and fair dealing,
promissory estoppel, and negligence.

Executive acknowledges that statutes may exist that render null and void
releases and waivers of any claims, rights, demands, liabilities, actions, and
causes of action that are unknown to the releasing or waiving party at the time
of execution of the release and waiver. Executive waives, surrenders, and shall
forego any protection to which Executive would otherwise be entitled by virtue
of the existence of any such statutes in any jurisdiction, including the State
of Iowa.

5.          Exclusions from General Release. Excluded from the Release and
Waiver are any claims or rights arising pursuant to this Agreement and any
claims or rights that cannot be waived by law, as well as Executive’s right to
file a charge with an administrative agency or participate in any agency
investigation, including with the Equal Employment Opportunity Commission.
Executive is, however, waiving the right to recover any money in connection with
a charge or investigation and the right to recover any money in connection with
a charge filed by any other individual or by the Equal Employment Opportunity
Commission or any other federal or state agency, except where such waivers are
prohibited by law.

6.          Covenant Not to Sue.

(a)         A “covenant not to sue” is a legal term that means Executive
promises not to file a lawsuit in court. It is different from the Release and
Waiver. Besides waiving and releasing the claims covered by Section 4 above,
Executive shall never sue the Releasees in any forum for any reason covered by
the Release and Waiver. Notwithstanding this covenant not to sue, Executive may
bring a claim against the Employer to enforce this Agreement or to challenge the
validity of this Agreement under the ADEA. If Executive sues any of the
Releasees in violation of this Agreement, Executive shall be liable to them for
their reasonable attorneys’ fees and costs (including the costs of experts,
evidence, and counsel) and other litigation costs incurred in defending against
Executive’s suit. In addition, if Executive sues any of the Releasees in
violation of this Agreement, the Employer can require Executive to return all
but a sum of $100 of the Severance Payments, which sum is, by itself, adequate
consideration for the promises and covenants in this Agreement. In that event,
the Employer shall have no obligation to make any further Severance Payments.

(b)         If Executive has previously filed any lawsuit against any of the
Releasees, Executive shall immediately take all necessary steps and execute all
necessary documents to withdraw or dismiss such lawsuit to the extent
Executive’s agreement to withdraw, dismiss, or not file a lawsuit would not be a
violation of any applicable law or regulation.

7.          Mutual Non-Disparagement. At all times following the signing of this
Agreement, neither Party shall engage in any vilification of the other, and each
Party shall refrain from making any false, negative, critical or disparaging
statements, implied or expressed, concerning the other, including management
style, methods of doing business, the quality of products and services, role in
the community, or treatment of employees. Further, the Parties shall do nothing
that would damage the other’s business reputation or good will. Executive
acknowledges that the only persons whose statements may be attributed to the
Employer for purposes of this covenant shall be the Executive’s immediate
supervisor, if any, and the Employer’s Chief Executive Officer.

8.          Restrictive Covenants. Section 8 of the Employment Agreement
(entitled “Restrictive Covenants”), shall continue in full force and effect as
if fully restated herein.

9.          No Admissions. The Employer denies that any of the Releasees have
taken any improper action against Executive, and this Agreement shall not be
admissible in any proceeding as evidence of improper action by any of the
Releasees.





-20-




10.        Confidentiality of Agreement. Executive shall keep the existence and
the terms of this Agreement confidential, except for Executive’s immediate
family members and Executive’s legal and tax advisors in connection with
services related hereto and except as may be required by law or in connection
with the preparation of tax returns.

11.        Non-Waiver. The Employer’s waiver of a breach of this Agreement by
Executive shall not be construed or operate as a waiver of any subsequent breach
by Executive of the same or of any other provision of this Agreement.

12.        Applicable Law. All questions concerning the construction, validity
and interpretation of this Agreement and the performance of the obligations
imposed by this Agreement shall be governed by the internal laws of the State of
Iowa applicable to agreements made and wholly to be performed in such state
without regard to conflicts of law provisions of any jurisdiction.

13.        Mandatory Arbitration. Except with respect to enforcement of the
Restrictive Covenants, if any dispute or controversy arises under or in
connection with this Agreement, and such dispute or controversy cannot be
settled through negotiation, the Parties shall first try in good faith to settle
the dispute or controversy by mediation administered by the American Arbitration
Association under its Commercial Mediation Procedures. If such mediation is not
successful, the dispute or controversy shall be settled exclusively by
arbitration in accordance with the rules of the American Arbitration Association
then in effect. Judgment may be entered on the arbitrator’s award in any court
having jurisdiction. Notwithstanding the foregoing, the Employer may resort to
the Circuit Court of Scott County, Iowa for injunctive and such other relief as
may be available in the event that the Employee engages in conduct, after
termination of this Agreement, that amounts to a violation of the Iowa Uniform
Trade Secrets Act, amounts to unlawful interference with the business
expectations of the Employer or its Affiliates, or violates the Restrictive
Covenants contained herein. The FDIC may appear at any arbitration hearing but
any decision made thereunder shall not be binding on the FDIC.

14.        Entire Agreement. This Agreement sets forth the entire agreement of
the Parties regarding the subject matter hereof, and shall be final and binding
as to all claims that have been or could have been advanced on behalf of
Executive pursuant to any claim arising out of or related in any way to
Executive’s employment with the Employer and the termination of that employment.
This Agreement may not be amended, modified, altered, or changed except by
express written consent of the Parties.

15.        Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same Agreement.

16.        Successors. This Agreement shall be binding upon and inure to the
benefit of the Employer, its successors and assigns.

17.        Enforcement. The provisions of this Agreement shall be regarded as
divisible and separable and if any provision should be declared invalid or
unenforceable by a court of competent jurisdiction, the validity and
enforceability of the remaining provisions shall not be affected thereby. If the
scope of any restriction or requirement contained in this Agreement is too broad
to permit enforcement of such restriction or requirement to its full extent,
then such restriction or requirement shall be enforced to the maximum extent
permitted by law, and Executive hereby consents that any court of competent
jurisdiction may so modify such scope in any proceeding brought to enforce such
restriction or requirement. In addition, Executive stipulates that breach by
Executive of restrictions and requirements under this Agreement will cause
irreparable damage to the Releasees in the case of Executive’s breach and that
the Employer would not have entered into this Agreement without Executive
binding Executive to these restrictions and requirements. In the event of
Executive’s breach of this Agreement, in addition to any other remedies the
Employer may have, and without bond and without prejudice to any other rights
and remedies that the Employer may have for Executive’s breach of this
Agreement, the Employer shall





-21-




be relieved of any obligation to provide Severance Payments and shall be
entitled to an injunction to prevent or restrain any such violation by Executive
and all persons directly or indirectly acting for or with Executive.

18.        Construction. In this Agreement, unless otherwise stated, the
following uses apply: (a) references to a statute or law refer to the statute or
law and any amendments and any successor statutes or laws, and to all
regulations promulgated under or implementing the statute or law, as amended, or
its successors, as in effect at the relevant time; (b) in computing periods from
a specified date to a later specified date, the words “from” and “commencing on”
(and the like) mean “from and including, “ and the words “to,” “until,” and
“ending on” (and the like) mean “to, and including”; (c) references to a
governmental or quasi-governmental agency, authority, or instrumentality also
refer to a regulatory body that succeeds to the functions of the agency,
authority, or instrumentality; (d) the words “include,” “includes,” and
“including” (and the like) mean “include, without limitation,” “includes,
without limitation,” and “including, without limitation,” (and the like)
respectively; (e) the words “hereof,” “herein,” “hereto,” “hereby,” (and the
like) refer to this Agreement as a whole; (f) any reference to a document or set
of documents, and the rights and obligations of the parties under any such
documents, means such document or documents as amended from time to time, and
all modifications, extensions, renewals, substitutions, or replacements thereof;
(g) all words used shall be construed to be of such gender or number as the
circumstances and context require; and (h) the captions and headings of
preambles, recitals, sections, and exhibits appearing in or attached to this
Agreement have been inserted solely for convenience of reference and shall not
be considered a part of this Agreement, nor shall any of them affect the meaning
or interpretation of this Agreement or any of its provisions.

19.        Future Cooperation. In connection with any and all claims, disputes,
or negotiations, or governmental, internal, or other investigations, lawsuits,
or administrative proceedings (the “Legal Matters”) involving any of the
Releasees (collectively, the “Disputing Parties” and, individually, each a
“Disputing Party”), Executive shall become reasonably available, upon reasonable
notice from the Employer and without the necessity of subpoena, to provide
information and documents, provide declarations and statements regarding a
Disputing Party, meet with attorneys and other representatives of a Disputing
Party, prepare for and give depositions and testimony, and otherwise cooperate
in the investigation, defense, and prosecution of any and all such Legal
Matters, as may, in the good faith and judgment of the Employer, be reasonably
requested. The Employer shall consult with Executive and make reasonable efforts
to schedule such assistance so as not to materially disrupt Executive’s business
and personal affairs. The Employer shall reimburse all reasonable expenses
incurred by Executive in connection with such assistance, including travel,
meals, rental car, and hotel expenses, if any; provided such expenses are
approved in advance by the Employer and are documented in a manner consistent
with expense reporting policies of the Employer as may be in effect from time to
time.

20.        Representations by Executive. Executive acknowledges each of the
following:

(a)         Executive is aware that this Agreement includes a release of all
known and unknown claims.

(b)         Executive is legally competent to execute this Agreement and
Executive has not relied on any statements or explanations made by the Employer
or its attorneys not otherwise set forth herein.

(c)         Any modifications, material or otherwise, made to this Agreement
shall not restart or affect in any manner the original 21-day consideration
period.

(d)         Executive has been offered at least 21 days to consider this
Agreement.





-22-




(e)         Executive has been afforded the opportunity to be advised by legal
counsel regarding the terms of this Agreement, including the Release and Waiver,
and to negotiate such terms.

(f)         Executive, without coercion of any kind, freely, knowingly, and
voluntarily enters into this Agreement.

(g)         Executive has the right to rescind the Release and Waiver by written
notice to the Employer within seven (7) calendar days after Executive has signed
this Agreement, and the Release and Waiver shall not become effective or
enforceable until seven (7) calendar days after Executive has signed this
Agreement, as evidenced by the date set forth below Executive’s signature on the
signature page hereto. Any such rescission must be in writing and delivered by
hand, or sent by U.S. Mail within such seven (7)-day period, to the attention of
[_______________]. If delivered by U.S. Mail, the rescission must be:
(i) postmarked within the seven (7)-day period and (ii) sent by certified mail,
return receipt requested.

[Signature page follows]





-23-




IN WITNESS WHEREOF, the Parties have executed this Agreement as of dates set
forth below their respective signatures below.

QCR Holdings, Inc.

    

Executive

 

 

 

 

 

 

By:

 

 

 

 

[Name]

 

[Name]

 

[Title]

 

 

 

 

 

Date:

 

 

Date:

 

 

 

 

 

 

 

 

 

 

QUAD CITY BANK AND TRUST CO.

 

 

 

 

 

 

 

 

By:

 

 

 

 

[Name]

 

 

 

[Title]

 

 

 

 

 

Date:

 

 

 

 

-24-

